Citation Nr: 9921149	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  94-25 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for residuals of a shell 
fragment wound (SFW) of the right arm with Muscle Group (MG) V 
involvement, currently rated 30 percent disabling. 

2.  Entitlement to an increased (compensable) rating for otitis 
media.

3.  Entitlement to a total disability compensation rating based 
on individual unemployability (TDIU rating).


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to October 1945.  
This case comes to the Board of Veterans' Appeals (Board) from an 
October 1993 RO decision which, in pertinent part, denied an 
increase in a 30 percent rating for residuals of a SFW of the 
right arm with MG V involvement, denied a compensable rating for 
otitis media, and denied a TDIU rating.  A February 1997 Board 
decision denied these claims.  The veteran then appealed to the 
United States Court of Veterans Appeals (which has recently been 
renamed the United States Court of Appeals for Veterans Claims) 
(Court).  In an October 1998 joint motion to the Court, the 
parties (the veteran and the VA Secretary) requested that the 
Board decision on these three issues be vacated and the case 
remanded for further action.  By a November 1998 order, the Court 
granted the joint motion, and the case was subsequently returned 
to the Board.

The 1997 Board decision also increased the rating (from 20 to 40 
percent) for residuals of injury to the right lower radial nerve 
group, and denied an increase in a 10 percent rating for 
residuals of a SFW of the right side of the face.  Pursuant to 
the 1998 joint motion and Court order, an appeal of those issues 
was dismissed, and thus such issues are not before the Board at 
this time. 

The veteran was represented before the Court by a private 
attorney, and in February 1999 the attorney indicated she was not 
representing the veteran in further proceedings.  In May 1999, 
the veteran revoked his power of attorney with a service 
organization (the American Legion).  Thus the veteran currently 
is unrepresented.

After the 1998 joint motion and Court order, the veteran 
submitted (most recently in May 1999) statements and evidence 
which indicate he is making additional claims, such as service 
connection for post-traumatic stress disorder, an increased 
rating for residuals of a SFW of the right side of the face (a 
new claim, as an appeal of the prior claim was dismissed by the 
Court), etc.  These claims are not before the Board at this time 
and are referred to the RO for appropriate action.


REMAND

The 1998 joint motion and Court order require further development 
of the evidence concerning the three issues which are now on 
appeal.  In 1999 the veteran submitted some additional evidence, 
and in May 1999 he waived initial RO consideration of such 
evidence (38 C.F.R. § 20.1304); but since the case must be 
remanded to the RO to fully comply with the joint motion and 
Court order, the RO should review this evidence.  Accordingly, 
the case is remanded for the following action:

1.  The RO should obtain copies of records 
of the veteran's participation in a 
training program, in about 1986 or 1987, 
through the California State Department of 
Rehabilitation.

2.  The RO should obtain copies of all 
clinical records concerning the veteran's 
treatment, from 1990 to the present, by Dr. 
Urist and Dr. DiAlblo.

3.  The RO should obtain copies of all of 
the veteran's VA treatment records, from 
1990 to the present, including but not 
limited to records from the Loma Linda VA 
Medical Center.

4.  Thereafter, the veteran should undergo 
VA ear and audiology examinations to 
determine the severity of his otitis media.  
The claims folder should be provided to and 
reviewed by the examiners.  All pertinent 
findings concerning otitis media should be 
set forth, and the examiners should opine 
whether hearing loss is due to otitis 
media.

5.  The veteran should also undergo a VA 
orthopedic examination to determine the 
severity of residuals of a SFW of the right 
arm with MG V involvement.  The claims 
folder should be provided to and reviewed 
by the examiner.

6.  Thereafter, the RO should review the 
claims for an increased rating for 
residuals of a SFW of the right arm with MG 
V involvement, an increased rating for 
otitis media (the RO should consider both 
Codes 6200 and 6201, including revisions 
which are effective in June 1999), and a 
TDIU rating.  If the claims are denied, the 
veteran should be issued a supplemental 
statement of the case and given an 
opportunity to respond, and then the case 
should be returned to the Board.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is in 
the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (1998).


